FILED
                           NOT FOR PUBLICATION
                                                                            DEC 20 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30077

              Plaintiff-Appellee,                D.C. No.
                                                 4:12-cr-00061-BMM-1
 v.

JASON BRYAN MARTIN,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                          Submitted December 16, 2016**
                             San Francisco, California

Before: BYBEE and N.R. SMITH, Circuit Judges, and KOBAYASHI,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      Jason B. Martin appeals the district court’s revocation of his supervised

release and imposition of a five-month sentence. We review Martin’s

constitutional challenges, which are made for the first time on this appeal, for plain

error, see United States v. Johnson, 626 F.3d 1085, 1088 (9th Cir. 2010), and

Martin’s challenge to the length of his sentence for abuse of discretion, see United

States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006).

      1.     Martin first argues that Special Condition No. 1 of his supervised

release was so vague that it violated his due process rights. See United States v.

Hugs, 384 F.3d 762, 768 (9th Cir. 2004) (stating that due process prohibits courts

from imposing a condition of supervised release that is “so vague that men of

common intelligence must necessarily guess at its meaning and differ as to its

application” (citation omitted)). But nothing about Special Condition No. 1 was

unconstitutionally vague. Martin knew full well that in order to comply with

Special Condition No. 1 he had to follow all rules of the Great Falls Pre-Release

Center (“Center”)—rules that were both intuitive and known to Martin. The

Center’s only arguably non-brightline rule that Martin violated required him not to

endanger the safety of the Center’s staff through aggressive actions. But, contrary

to Martin’s assertions, reasonable people would agree on the range of aggressive

conduct that endangers others. If Martin thought that his behavior was not


                                           2
dangerous and apprehensive, then he should have explained during the revocation

hearing exactly why the Center’s interpretation of its rule was unreasonable.

      2.     Martin next suggests that Special Condition No. 1 improperly

delegated judicial authority to the Center’s administrators by permitting them to

decide when the Center’s rules were violated. The district court committed no

error—much less plain error—in leaving it up to the professional administrators to

supervise Martin’s compliance with the program’s requirements. See United States

v. Fellows, 157 F.3d 1197, 1204 (9th Cir. 1998). If the district court were required

to monitor Martin’s progress itself, the pre-release program would lose its efficacy

and rehabilitative appeal.

      3.     Finally, Martin claims that the district court’s five-month sentence

was unreasonable because it inhibited Martin’s rehabilitation. Not so. As even

Martin recognizes, his violation of Special Condition No. 1 placed him in a

Sentencing Guidelines range of five to seven months. The district court did not

abuse its discretion when it imposed a sentence on the low end of the Guidelines

range after carefully weighing all factors relevant to Martin’s offense. See United

States v. Carty, 520 F.3d 984, 994 (9th Cir. 2008).

      AFFIRMED.




                                          3